'.                                                                     FILED IN OPEN COURT       Q..J--
                                                                       ON     \¢-4-\q 1S
                                                                            Peblr A. Moore, Jr., Clerk
                                                                            I.is District Court
                                                                            eastern Dlstrlcl of NC
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                   NO.   2:18-CR-37-FL-1
                                   NO.   2:18-CR-37-FL-2
                                   NO.   2:18-CR-37-FL-3
                                   NO.   2:18-CR-37-FL-4
                                   NO.   2:18-CR-37-FL-5


     UNITED STATES OF AMERICA,

                   v .                                     INDICTMENT

     . CHARLES ANTHONY WALKER, JR.
       CHRISTOPHER WELLINGTON BROWN
       MALIK SHAWN MAYNARD
       BYRON JACOBEE SPARKS
       JOEY WAYNE CHAMBERS


           The Grand Jury charges that:

                                             COUNT ONE

           Beginning at a time unknown but not later than July 28, 2018,

     continuing thereafter until and including October 11, 2018, in the

     Eastern    District     of     North. Carolina,       the    defendant(s)         CHARLES

     ANTHONY WALKER,       JR. ,    CHRISTOPHER WELLINGTON BROWN,              MALIK SHAWN

     MAYNARD,    BYRON     JACOBEE       SPARKS,    and    JOEY   WAYNE     CHAMBERS           did

     knowingly and willfully combine, conspire, confederate, and agree

     with each other and others known and unknown to the grand jury to

     commit offenses against the United States, that is, by force and

     violence, and by intimidation, to unlawfully.obstruct, delay, .and



                                                1
affect,    and attempt to obstruct,          delay    ~nd    affect,     commerce,   as

that term is defined in Title 18, United States Code, Section 1951,

and the movement of articles and commodities in such commerce, by

robbery,    that    is,    unlawfully       taking     and     obtaining     personal

property from the person and in the presence of another, against

that person's will, by means of actual, and threatened force, all

in violation of Title 18, United states Code, Section 1951.

                                      OVERT ACTS

     In furtherance of the conspiracy and to effect the objects

thereof, the defendant(s) CHARLES ANTHONY WALKER, JR., CHRISTOPHER

WELLINGTON BROWN, MALIK SHAWN MAYNARD,                BYRON JACOBEE SPARKS and

JOEY WAYNE CHAMBERS, committed and caused tO be committed, in the

Eastern District of North Carolina and elsewhere,                       certain overt

acts, including but not limited to the following:

     a. From a date unknown but. no later than July 28, 2018, the

          defendant (s)     CHARLES   ANTHONY        WALKER,     JR.,     CHRISTOPHER

          WELLINGTON      BROWN,   MALIK     SHAWN     MAYNARD,     BYRON     JACOBEE

          SPARKS,   and,    JOEY WAYNE CHAMBERS,            and others known and

          unknown to the grand jury, planned an armed robbery of the

          Kay Jewelers located at 3850 Conlon Way, Suite N, -Elizabeth

          City, North Carolina to take place on July 28, 2018.




                                        2
     b. On or about July 28, 2018, in the Eastern District of North

       Carolina,     the defendant (s)       CHARLES ANTHONY WALKER,        JR.,

       .CHRISTOPHER WELLINGTON BROWN,          MALIK SHAWN MAYNARD,        BYRON

       JACOBEE SPARKS and JOEY WAYNE CHAMBERS,              and others known

       and unknown to the grand jury, participated in the armed

       robbery of the Kay Jewelers at 3850 Conlon Way, Suite N,

       Elizabeth City, North Carolina.

     c. From a date unknown but no later than October 11,                  2018,

       the defendant(s) CHARLES ANTHONY WALKER, JR., CHRISTOPHER

       WELLINGTON BROWN and MALIK SHAWN MAYNARD, and others known

       and unknown to the grand jury, planned an armed robbery of

       the Kay Jewelers      located at       64 Eagle ·wing Way,        Garner,

       North Carolina to take place on October 11, 2018.

     d. On or about October 11; 2 018 ,. in the Eastern District of

       North Carolina,     the defendant(s)          CHARLES ANTHONY WALKER,

       JR., CHRISTOPHER WELLINGTON BROWN and MALIK SHAWN MAYNARD,

       and      others   known   and       unknown    to   the   grand     jury,

       participated in the armed robbery of the Kay Jewelers at

       64 Eagle Wing Way, Garner, North Carolina.

All in violation of the provision of Title 18, United States Code,

Section 1951.




                                       3
                                COUNT TWO

       At all times material to this Count, Kay Jewelers located at

3850   Conlon Way,       Suite N,     Elizabeth City,    Nort.h Carolina,        was

engaged in a commercial retail business in interstate and foreign

commerce and was an industry which affects interstate and foreign

commerce.

       On or about July 28, 2018, in the Eastern District of North

Carolina,      the      defendant(s),     CHARLES     ANTHONY    WALKER   I     JR.   I




CHRISTOPHER WELLINGTON BROWN, MALIK SHAWN MAYNARD, BYRON JACOBEE

SPARKS, and,     JOEY WAYNE CHAMBERS, by force and violence,                  and by

intimidation,        aiding   and   abetting   each   other,    did   unlawfully

obstruct,    delay,     and affect,     and attempt to obstruct,      delay and

C1.ffect,   commerce,    'as that term is defined in Title 18,                United

States Code, Section 1951(b) (3), and the movement of articles and

commodities     in such commerce,         by robbery,    that   is,   unlawfully

taking and obtaining personal property from the person and in the

presence of another, against that person's will, by means of actual

and threatened force, as set forth in Title 18, United States Code,

Section 1951(b) (1),       of Kay Jewelers located at 3850 Conlon Way,

Suite N, Elizabeth City, North Carolina to take place on July 28,

2018, all in violation of Title 18, United States Code, Sections

i951 and 2.



                                          4
                               COUNT THREE

       On or about July 28, 2018, in the Eastern District of North

Carolina,      the    defendant(s)       CHARLES      ANTHONY        WALKER,      JR.   I




CHRISTOPHER WELLINGTON BROWN, and MALIK SHAWN MAYNARD, :aiding and

abetting each other, during and in relation to a crime of violence

for which they may be prosecuted in a court of the United States,

as alleged in Count Two of this Indictment, did knowingly use and

carry firearms(s), and did possess said firearm(s)                   in furtherance

of said crime of violence,            and said firearm(s)       were brandished,

all in violation of Title 18 United States Code Sections 924(c)

and 2.

                               COUNT FOUR

       At all times    mat~rial   to this Count, Kay Jewelers located at

64    Eagle   Wing   Way,   Garner,    North    Carolina,      was   engaged      in    a

commercial retail business in interstate and foreign commerce and

was an industry which affects interstate and foreign commerce.

       On or about October 11, 2018, in the Eastern District of North

Carolina,      the    defendant (s), ·    CHARLES     ANTHONY        WALKER   I   JR.   I




CHRISTOPHER WELLINGTON BROWN,, and MALIK SHAWN MAYNARD, aiding and

abetting each other, by force and violence, and by intimidation,

did    unlawfully     obstruct,   delay,       and   affect,     and    attempt        to

obstruct, delay and affect, commerce, as that term is defined in



                                          5
Title 18, .united States Code, Section 1951(b) (3), and the movement

of articles and commodities in such commerce, by robbery, that is,

unlawfully taking and obtaining personal property from the person

and in the presence of another,            against that person's will,          by

means of actual and threatened force,           as set forth in Title 18,

United States Code, Section 1951(b) (1), of Kay Jewelers located at

64 Eagle Wing Way, Garner, North Carolina to take place on October

· 11, 2018, all in violation of Title 18, United States Code, Section

1951 and 2.

                              COUNT FIVE

      On or about October 11, 2018, in the Eastern District of North

Carolina, the defendant(s) CHRISTO~HER WELLINGTON BROWN and MALIK

SHAWN MAYNARD,      aiding   and abetting     each    other,   during    and    in

relation to a crime of violence for which they may be prosecuted

in a court of the United States, as alleged in Count Four of this

Indictment,   did    knowingly   use   and    carry   firearms (s),     and    did

possess said firearm(s)      in furtherance of       ~aid   crime of violence,

and said firearm(s) were brandished, all in violation of Title 18

United States Code Sections 924(c) and 2.




                                       6
.   '   '   '




                                              FORFEITURE NOTICE

                      The defendant(s) are hereby given notice that upon conviction

                of the Indictment,        defendant shall forfeit to the United States

                pursuant to Title 18, United States Code, Section 981(a) (1) (c) and

                Title 28, United States Code, Section 2461(c), any property, real

                or   personal;   which     constitutes     or   is   derived   from   proceeds

                traceable to the violations.

                      Upon conviction of Counts One through Five,              the defendants

                shall forfeit to the United States pursuant to title 18, United

                States Code, Section 924(d), made applicable by Title 28, United

                ·states Code, Section 246l(e), any firearm or ammunition involved

                in or used in a knowing comm.ission of the offense.

                      If   any of   the    above-descril:;>ed forfei table property,     as   a

                result of any act or omission of the defendant cannot be located

                upon the exercise of due diligence; has been transferred or sold

                to, or deposited with, a third party; has been placed beyond the

                jurisdiction of, the court; has been substantially diminished in

                value; or    has been commingled with other property which cannot be

                divided without difficulty; it is the intent of the United States,
                                                                                              \

                pursuant to Title 21, United States Code, Section 853(p), to seek




                                                       7
t   '   I   t..




                  forfeiture of any other property of said defendant up to the value

                  of the forfeitable property described above.


                                                         A TRUE BILk


                                                         FOREPERSON



                                                         DATE


                  ROBERT J. HIGDON, JR.
                  United States Attorney



                  By: Daniel William Smith
                  Assistant United States'Attorney
                  Criminal Division



                  ~~':rt~:~
                  Assistant United States Attorney
                  Criminal Division




                                                     8
